DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 9, “sources” should be changed to “remote sources” for consistency.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on the final line, there should be a comma after “facility”.  Appropriate correction is required.
Regarding claim 10, on line 5, “expand” should be changed to “expands”. Appropriate correction is required.
There are two claim 19s and no claim 20. Appropriate correction is required. For purposes of examination, the second claim 19 will be referred to as claim 20. 
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 23, on line 6 “configured” should be removed as it is redundant in light of the “configured” on line 3. Appropriate correction is required.
Regarding claim 26, “is configured” should be removed. Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the claim does not contain a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 5, the phrase “detected availability of biogas at the respective remote source” is unclear and indefinite. It is unclear which remote source this is referring to. The language “detected availability of biogas at each of the respective remote sources” is suggested if this is what Applicant is attempting to claim. 
Regarding claim 1, on lines 6-7, “the biogas compressor” is indefinite since it is not clear which biogas compressor this is referring to, since the claim previously recites that each remote source has a biogas compressor. 
Regarding claim 3, the limitation “the source of biogas” is unclear since it is unclear which source of biogas this is referring to since claim 1 recites multiple sources. 
Regarding claims 6 and 7, it is unclear if the “biomethane” recited in claims 6 and 7 is the same biomethane recited in claim 1, upon which claims 6 and 7 depend. The Examiner suggests changing these claims to read “the biomethane”.
Regarding claim 8, the phrase “at least some of the sources of biogas includes a hydrogen sulfide sensor” is unclear since it is unclear if this is requiring each of the “some of the sources” to include such a sensor, or if “some of the sources” combined include one such sensor. Also, in claim 8, “from the source” is indefinite since it is unclear which source this is referring to. Finally, if the claim is meant to require multiple hydrogen sulfide sensors, it is unclear if they each “control a valve”, if only one controls a valve, or if they each combined “control a valve”. 
Regarding claim 9, the language “wherein at least one of the sources of biogas includes a flow sensor” is indefinite. It is unclear if this means that each of the at least one of the sources includes a flow sensor, or all of the at least one sources combined includes a flow sensor. Also, in claim 9, “form the source” is indefinite since it is unclear which source this is referring to. Finally, if the claim is stating that there can be more than one flow sensor, “the flow sensor” is indefinite since it is unclear whether only one flow sensor is “controlling a valve”, or whether each flow sensor is controlling a separate valve, or whether each of the flow sensors control the same valve. 
Regarding claim 11, the claim recites that “at least one of the plurality of biogas sources comprises: a digester having a flexible roof”. It is unclear whether this means that each of the at least one of the sources comprises such a digester, or if combined they comprise a digester. Furthermore, claim 4 recites “flexible roofs” which seems to indicate that more than “at least one” of the sources has a digester with a flexible roof. Finally, “each remote source” is unclear since it appears to be saying that all of the remote sources have such a digester, rather than “at least one” as previously recited. The Examiner suggests “each respective remote source”. 
Regarding claim 12, on the 4th to last line “a biomethane gas” should read “a biomethane gas compressor”. Without this change the claim is unclear and therefore indefinite. 
Claim 12 recites the limitation "the central controller" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 14 also mentions the central controller. 
Regarding claim 13, “a flexible roof” is unclear since claim 12, upon which claim 13 depends, already recites flexible roofs. It is unclear whether or not “a flexible roof” is one of these previously recited flexible roofs. 
Regarding claim 14, “a flexible roof” is unclear since claim 12, upon which claim 13 depends, already recites flexible roofs. It is unclear whether or not “a flexible roof” is one of these previously recited flexible roofs. 
Claim 14 also recites that “at least one of the biogas sources” comprises “a digester having a flexible roof”, but then later appears to require more than “at least one” by reciting “flexible roofs” and “of each remote source”. 
Claim 15 recites “at least one” and “the at least some”. This inconsistency renders the claim indefinite. 
Regarding claim 17, “the compressor” is indefinite since it is unclear which compressor this is referring to. Claim 12, upon which claim 17 depends recites multiple “biogas compressors” and also a “biogas feed compressor”. 
Regarding claim 23, on the 6th to last line,  it is unclear whether the at least some of the remote biogas sources each include a fuel cell, or whether together they include a fuel cell. 
Claim 23 recites the limitation "the biogas compressors" in the 4th to last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, “a flexible roof” is unclear since claim 23, upon which claim 24 depends, already recites flexible roofs. It is unclear whether or not “a flexible roof” is one of these previously recited flexible roofs. 
Regarding claim 25, “a flexible roof” is unclear since claim 23, upon which claim 25 depends, already recites flexible roofs. It is unclear whether or not “a flexible roof” is one of these previously recited flexible roofs. 
Claim 25 also recites that “at least one of the biogas sources” comprises “a digester having a flexible roof”, but then later appears to require more than “at least one” by reciting “flexible roofs” and “of each remote source”. 
Regarding claim 30, since it is unclear whether or not claim 23 requires more than one fuel cell, “the fuel cells” in claim 30 is also indefinite as claim 23 might not require more than one fuel cell. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over SRI USPA 2015/0119623 A1 in view of Buckenham USPA 2016/0241109 A1.
As per claim 1, SRI discloses a biogas collection and purification system, the system collecting biogas from a remote source and treating the biogas to produce biomethane (biogas from a pipeline/remote source; paragraphs 9, 10 and 261), the system comprising: a central processing facility receiving the biogas conveyed in a conduit from the source of biogas via a feed biogas compressor of the central processing facility (a biogas purification system 10 / central processing facility collects biogas from a farm waste biogas source 20, which passes through a water condensate remover 30 and passes into a compressor / feed biogas compressor before proceeding to downstream treatment steps; figures 1, 5; paragraphs 19 and 26-28), the central processing facility processing the biogas into biomethane (paragraph 46), the central processing facility having: a biogas hydrogen sulfide removal stage (contaminant removal module 80 removes hydrogen sulfide; figures 1, 5; paragraph 43); an activated carbon scrubber (module 90; figures 1, 5; paragraphs 50-53); a carbon dioxide removal stage (CO2 scrubber apparatus 210; figure 1; paragraph 63); and a processed gas compressor configured to compress the biomethane (after CO2 is removed from the biomethane, it is provided to a pipeline 250, which would necessarily require a compressor configured to pressurize the purified gas so it can enter the pipeline; paragraphs 5 and 63), and wherein the feed biogas compressor of the treatment facility, and the processed gas compressor are controlled (they would necessarily at least be turned on and off, which is controlling them; paragraphs 19, 26-28 and 63). 
SRI does not disclose a biogas system aggregating biogas from a plurality of remote sources, the system comprising: a network of conduits configured to convey biogas from the plurality of remote sources of the biogas based on a detected availability of biogas at the respective remote source; a biogas compressor located at each of the plurality of remote sources, the biogas compressor controlledly supplying biogas to a collection header of the network of conduits; a central processing facility receiving the,, biogas conveyed in the network of conduits from the plurality of sources of biogas, wherein a central controller receives input data, including data about gas availability at the remote sources, and the central controller controls the biogas compressors at each remote facility, and other compressors. 
Buckenham discloses a biogas system aggregating biogas from a plurality of remote sources (biogas can be stored in a plurality of biogas storage units (BCUs) 0351 and safely transferred through conduits to a central stored energy electrical generation unit (SEGU) 0352; figure 3a; paragraphs 34 and 67-68), the system comprising: a network of conduits configured to convey biogas from the plurality of remote sources of the biogas based on a detected availability of biogas at the respective remote source (figure 3a; paragraphs 34 and 67-68); a biogas compressor located at each of the plurality of remote sources (biogas is transferred through conduits over long distances using pumps/compressors at the BSU; paragraph 68), the biogas compressor controlledly supplying biogas to a collection header of the network of conduits (the biogas control unit (BCU) controls flow from the multiple BSUs to the SEGU by operating valves at the individual BSUs and the networked receiving conduits/manifold at the SEGU; figure 3a; paragraph 69); a central processing facility receiving the biogas conveyed in the network of conduits from the plurality of sources of biogas (figure 3a; paragraphs 34 and 67-68), wherein a central controller receives input data, including data about gas availability at the remote sources, and the central controller controls the biogas compressors at each remote facility and other compressors (the BCU measures quantity of stored biogas in an individual BSU and releases the biogas when demand for electricity is generated by a utility control unit, by controlling individual BSUs and the central SEGU, including pumps/compressors and valves, allowing biogas transfer over long distances from the remote BSUs through a network of conduits to the central SEGU and valves or other compressors required to feed the SEGU generator; figures 3a and 10; paragraphs 34 and 67-69).
It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the biogas system as previously disclosed by SRI, in order to aggregate biogas from a plurality of remote sources, the system comprising: a network of conduits configured to convey biogas from the plurality of remote sources of the biogas based on a detected availability of biogas at the respective remote source; a biogas compressor located at each of the plurality of remote sources, the biogas compressor controlledly supplying biogas to a collection header of the network of conduits; a central processing facility receiving the biogas conveyed in the network of conduits from the plurality of sources of biogas, wherein a central controller receives input data, including data about gas availability at the remote sources, and the central controller controls the biogas compressors at each remote facility, and other compressors, as disclosed by Buckenham, for providing a system for reliable renewable energy sources that can generate electrical power round-the-clock, or on-demand regardless of weather or solar conditions, using multiple biogas sources with central controls and electrical generators (Buckenham; paragraph 28).
As per claim 2, SRI discloses that the sources of biogas include organic animal waste anaerobic digesters (paragraph 22).
As per claim 3, SRI discloses that the source of biogas includes captured biogas from landfills (paragraph 22).
As per claim 4, SRI discloses that biogas is compatible with a fuel cell configured to convert biogas directly to electricity (the biogas from module 90 is suitable for direct electricity production in a fuel cell; paragraphs 55-58). Such a fuel cell would be capable of converting biogas directly to electricity. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Regarding claims 5 and 22, the electricity of SRI could be transmitted to a grid or used directly to power batteries of plugged in vehicles; therefore, the limitation is met. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Regarding claim 6, the biomethane produced by SRI could be used to manufacture CNG; therefore, the limitation is met. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Regarding claim 7, the biomethane produced by SRI could be used to directly produce electricity; therefore, the limitation is met. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
As per claims 10-14 and 18-25 and 27-30, SRI does not disclose wherein at least one off the plurality of biogas sources comprises: a digester having a flexible roof, the flexible roof expanding upward when an amount of generated biogas increases and biogas pressure increases under the flexible roof, and a laser deflection measurement apparatus located and configured to measure a degree of deflection of the flexible roof as it expand upward under biogas pressure, the laser deflection apparatus providing data to the central controller. Buckenham discloses wherein at least one of the plurality of biogas sources comprises: a digester having a flexible roof, the flexible roof expanding upward when an amount of generated biogas increases and biogas pressure increases under the flexible roof (paragraphs 80, 88 and 131), and a laser deflection measurement apparatus located and configured to measure a degree of deflection of the flexible roof as it expand upward under biogas pressure, the laser deflection apparatus providing data to the central controller (gas volume in the flexible inflatable cover on a BSU is determined by scanning the cover with a laser scanner to measure a change in cover height and shape (degree of deflection) to provide a 'fuel gauge' measurement of gas volume to the BCU central controller; paragraphs 80, 88 and 131). It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the biogas system as disclosed by SRI, so that at least one of the plurality of biogas sources comprises: a flexible roof, the flexible roof expanding upward when an amount of generated biogas increases and biogas pressure increases under the flexible roof, and a laser deflection measurement apparatus located and configured to measure a degree of deflection of the flexible roof as it expand upward under biogas pressure, the laser deflection apparatus providing data to the central controller, as disclosed by Buckenham, in order to allow for measurement of the amount of biogas available.
The limitation “wherein the flexible roofs are inspected at periodic intervals to determine an availability of biogas at the respective digester of each remote source, the biogas availability input as data to the central controller, is a functional limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
As per claim 17, SRI discloses that the compressor is capable of compressing methane derived from processing of biogas in the central processing facility into a natural gas pipeline (the biomethane is provided to a pipeline 250, which would necessarily require a compressor configured to pressurize the purified gas at a controlled pressure so it can enter the pipeline; paragraphs 5 and 63).
Regarding claim 26, the limitation “compress biomethane into a natural gas pipeline, based on data about biogas availability at the plurality of remote sources predicted at least 24 hours before” is a functional limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SRI USPA 2015/0119623 A1, in view of Buckenham USPA 2016/0241109 A1, in further view of Shelford "Farmer's Guide to Dairy-Derived Biogas Production, Treatment and Utilization".
SRI in view of Buckenham is relied upon as above. 
Regarding claims 8 and 15, SRI in view of Buckenham does not disclose that at least one of the plurality of sources of biogas includes a hydrogen sulfide sensor located to detect release of hydrogen sulfide into a surrounding vicinity of the at least one of the sources, and a control valve. 
Shelford discloses a hydrogen sulfide sensor located to detect release of hydrogen sulfide into a surrounding vicinity of the at least some of the sources (manure and biogas systems include potential health hazards including H2S, so that workers wear personal H2S gas monitors which detect the presence of released hydrogen sulfide in the vicinity of biogas sources; page 27 Safety monitoring section; page 29, first paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the biogas system as previously disclosed by SRI, in order to have a hydrogen sulfide sensor located to detect release of hydrogen sulfide into a surrounding vicinity of the at least some of the sources, as disclosed by Shelford, for providing a system able to detect hydrogen sulfide near a biogas source to alert workers in the area of a dangerous situation (Shelford; page 29, first paragraph). Furthermore, it would have been obvious to allow for control of a valve based on sensed hydrogen sulfide, as is generally known in the art. MPEP 2144.03 (A-E). 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SRI USPA 2015/0119623 A1, in view of Buckenham USPA 2016/0241109 A1, in further view of VanOrnum USPA 2011/0042307 A1.
SRI in view of Buckenham is relied upon as above. 
Regarding claims 9 and 16, SRI in view of Buckenham does not disclose that at least one of the plurality of sources of biogas includes a flow sensor detecting a flow of biogas from the source, the flow sensor controlling a valve to recycle a portion of the flow back to the at least one source of biogas. 
VanOrnum discloses a flow sensor detecting a flow of biogas from the source, the flow sensor controlling a valve to recycle a portion of the flow back to the at least one source of biogas (biogas is removed from a storage area in the digester into system 400 which adds air or oxygen to the biogas and returns it to the digester, after mass flow sensor 520 measures the amount of biogas produced in the digester and communicates with control valve of flow controller 490 to adjust the flow of air into the biogas being returned to the digester; figure 15; paragraphs 96, 104, 107, 113-114 and 118). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the biogas system as disclosed by SRI, in order to have at least one of the sources of biogas includes a flow sensor detecting a flow of biogas from the source, the flow sensor controlling a valve to recycle a portion of the flow back to the at least one source of biogas, as previously disclosed by VanOrnum, for providing a system for able to reduce hydrogen sulfide in a biogas without introducing excess air into the system (VanOrnum; paragraphs 96 and 118).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776